Citation Nr: 0313249	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-07 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees and shoulders.

2.  Entitlement to service connection for degenerative 
arthritis of the knees and shoulders as secondary to service-
connected psoriasis.

3.  Entitlement to an increased evaluation for psoriasis, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A personal hearing was conducted with a hearing officer at 
the RO in July 1998.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Degenerative arthritis of the knees and shoulders of 
unspecified etiology is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.

3.  The veteran's degenerative arthritis of the knees and 
shoulders is not related to his service-connected psoriasis.

4.  The veteran's psoriasis is manifested by itching, crusty, 
dry lesions in the form of reddish scaly plaques that are 
without ulceration or exfoliation and which cover less than 
10 percent of the veteran's body.  

CONCLUSIONS OF LAW

1.  The veteran's current degenerative arthritis of the knees 
and shoulders was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Degenerative arthritis of the knees and shoulders is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2002).

3.  The schedular criteria for an increased rating for 
psoriasis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, § 4.118, Diagnostic Codes 7806, 7816 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Degenerative 
Arthritis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders - including arthritis - may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one-
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he currently suffers from right 
shoulder pain as a result of an injury during his active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for service connection for arthritis of the 
knees and shoulders must fail.

The veteran's service medical records are void of any 
complaints, treatment, or diagnosis of arthritis.  Private 
treatment records dated in November 1992 from Dr. Gibson show 
that the veteran was treated for right knee sciatica.  VA 
treatment records from November 1994 detail that the veteran 
complained of left shoulder pain, was diagnosed with 
bursitis, and given a cortisone injection.  In a July 1997 VA 
examination, the veteran stated that he was not injured in 
service but that his joints are now bothering him.  A 
diagnosis of degenerative arthritis of the knees and 
shoulders with some limitation of motion with moderate 
functional loss due to pain was made.  X-ray reports of the 
veteran's shoulders and knees from July 1997, however, were 
both marked as normal.  

Additional VA treatment records show that the veteran 
complained of right shoulder pain and right knee crepitation 
in November and December 1997, respectively.  An April 1998 
VA examination report listed a diagnosis of degenerative 
joint disease of the knees and shoulder with slight loss of 
function due to pain.  X-ray reports also dated in April 1998 
listed no abnormalities in the veteran's shoulders or knees.  
The veteran complained of bilateral shoulder and knee pain in 
the November 1998 VA examination report.  It was noted that 
the veteran had been treated with cortisone injections in his 
shoulders.  The examiner stated that the veteran did not have 
weakness, stiffness, swelling, heat or redness in his knees 
or shoulders.  A diagnosis of chronic recurrent pain in the 
left knee and constant chronic pain in the right knee was 
listed in the report.  It was also noted that the X-ray 
reports were normal and that the examination did not show any 
objective signs of inflammation in the veteran's knees or 
shoulders.  VA treatment records dated in May 2001 noted that 
the veteran had shoulder pain secondary to a work injury and 
degenerative arthritis of the knees.        

The Board acknowledges the veteran's reference to arthritis 
in his July 1998 hearing transcript.  However, the veteran 
has not demonstrated that he has the medical expertise that 
would render competent his statements as to the relationship 
between his active military service and his current 
arthritis.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
service and his current complaints of arthritis.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
can be used to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, but not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, competent medical evidence of record does not 
show that the veteran's current degenerative arthritis of the 
knees and shoulders is etiologically related to his period of 
active service.  Service medical records, specifically the 
veteran's separation examination report dated in February 
1969, do not reflect that the veteran was suffering from any 
degenerative arthritis upon discharge.  VA treatment records 
and examination reports from 1997 to 2001 show that the 
veteran suffers from degenerative arthritis of the knees and 
shoulders with some limitation of motion as well as varying 
degrees of functional loss due to pain.  However, none of the 
competent medical evidence shows that the veteran's current 
problems are linked to his period of active service.  Without 
competent medical evidence that links the veteran's 
degenerative arthritis to his military service - by 
presumption or otherwise -- the veteran's claim of service 
connection for degenerative arthritis of the knees and 
shoulders must be denied.

II.  Entitlement to Secondary Service Connection for 
Degenerative Arthritis

In addition, the veteran contends that he suffers from 
degenerative arthritis of the knees and shoulders as a result 
of his service-connected psoriasis, and that service 
connection for his disability is appropriate.  After a review 
of the evidence, the Board finds that these contentions are 
also not supported by the record, and that his claim for 
secondary service connection must fail.

A disability which is proximately due to or the result of a 
service-connected disease or injury can also be service 
connected.  See 38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  
The Board must now determine if there is competent evidence 
to show that the veteran's claimed arthritis disability is in 
fact a secondary result of his service-connected psoriasis, 
which is currently rated as 10 percent disabling.  

In a July 1998 opinion from the veteran's private physician 
Dr. Gibson, it was noted that the veteran had both psoriasis 
as well as osteophytes on his lumbosacral spine.  The 
physician opined that it was "impossible to verify" if the 
veteran has psoriatic arthritis.  It was noted that the 
veteran "could" have a combination of osteoarthritis as 
well as psoriatic arthritis.  The Board finds this opinion to 
be vague and speculative.  When a physician is unable to 
provide a definite causal connection, the opinion does not 
constitute probative evidence.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  Viewed in its full context, the Board 
finds that the physician's opinion goes beyond mere cautious 
language and is inconclusive as to whether the veteran's 
current arthritis is secondary to his service-connected skin 
disability.  See Lee v. Brown, 10 Vet. App. 336,338 (1997).   

In a November 1998 VA examination report, the veteran was 
diagnosed with chronic psoriasis and pain in the shoulders 
and knees.  The examiner stated that in the absence of 
positive X-ray findings of arthritis, that it was not 
possible to attribute the veteran's current symptoms to his 
service-connected skin disability of psoriasis.  In an 
October 1998 report, the examiner noted that he was 
"skeptical" about psoriasis being the cause of the 
veteran's painful joints.  He explained that, typically, 
there is a lag of onset for arthritis of about 20 years after 
the diagnosis of psoriasis but that, in this case, the onset 
of arthritis symptoms, that is, complaints of shoulder and 
knee pain, was about 12 years after the diagnosis of 
psoriasis.  He added that, when arthritis is a complication 
of psoriasis, the most common areas involved are the fingers, 
followed by the sacroiliac joints and the vertebra.   

In brief, the evidence of record does not show that the 
veteran's complaints of arthritis are proximately due to his 
service-connected psoriasis.  Neither the veteran's private 
physician opinion nor the VA examiner statements were able to 
identify a nexus between the veteran's current arthritic 
symptoms and his service-connected skin disability.  In 
weighing the competent medical evidence of record concerning 
the claimed relationship between the veteran's current 
complaints of degenerative arthritis and a service-connected 
skin disability, the Board concludes that the preponderance 
of the evidence is against with the veteran's claim.  The 
Board finds that the veteran's claim for secondary service 
connection of degenerative arthritis of the knees and 
shoulders is not warranted.

III.  Entitlement to Increased Rating for Psoriasis

In January 1998, the veteran was granted service connection 
for psoriasis and assigned a 10 percent rating under 
Diagnostic Code 7816, effective from January 1997.  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's psoriasis.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection. In this claim, the RO granted the veteran 
service connection and assigned a 10 percent rating for 
psoriasis, effective from the date of the claim on January 
31, 1997.  The veteran filed a timely appeal to the RO's 
initial rating.  Therefore, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The veteran contends that his service-connected skin 
disability is more severe than currently evaluated, and that 
a higher rating should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of a higher rating for any portion of the 
period in question.

The veteran's service-connected skin disability is currently 
rated as 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  During the pendency of this appeal, the criteria for 
evaluating skin disorders were changed and the new 
regulations became effective on August 30, 2002.  See 67 Fed. 
Reg. 49590 - 49599 (July 31, 2002).  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

Under the "old" version of Diagnostic Codes 7806 and 7816, 
psoriasis was rated by analogy under Diagnostic Code 7806, 
which provides the criteria for rating eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Pursuant to Diagnostic Code 
7806, a noncompensable rating evaluation is assigned where 
there is slight, if any, exfoliation, exudation or itching, 
if on a non-exposed surface or small area.  A 10 percent 
evaluation is warranted when the disability is manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  To obtain a rating of 30 percent, 
the disability must be manifested by exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 
maximum 50 percent is given when the disability is manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or is exceptionally 
repugnant.  A Note to 38 C.F.R. § 4.118 provides that the 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7816 (2001). 


Under the "new" version of Diagnostic Code 7816, effective 
August 30, 2002, psoriasis that covers more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period is rated as 60 
percent disabling.  A 30 percent rating is assigned when 
psoriasis covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 10 
percent rating is given for psoriasis that covers at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A noncompensable rating is assigned when 
psoriasis covers less than 5 percent of the entire body or 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7816 (2002).

In a July 1997 VA examination report, a diagnosis of 
psoriasis was listed.  The veteran complained of severe 
itching that interrupts his sleep at times and lesions which 
sting when he sweats.  The examiner noted objective findings 
including a large area of well-defined, serpiginous, silvery 
scaled plagues of moderate thickness on the veteran's 
buttocks and sacral area.  It was also noted that the veteran 
had smaller plaques of psoriasis on his legs, knees, and 
suprapubic region as well as multiple small lesions on his 
scalp.  The examiner stated that the veteran had marked 
pitting of the fingernails and lysis of both index 
fingernails.  In an April 1998 VA examination report, the 
examiner noted that the veteran had dry erythematous plaques 
with some silvery scales on his groin, hips, sacral area, 
knees, and left leg.  The examiner described the lesions as 
crusty and dry in the form of reddish scaly plaques without 
ulceration or exfoliation.  It was noted that the veteran's 
largest lesion was on the sacral part of his back and 
somewhat larger than the palm of the examiner's hand.  The 
veteran's other lesions were recorded as being from the size 
of a silver dollar to the size of a small fingernail.  The 
examiner stated that associated systemic or nervous 
manifestations were definitely present because of the itching 
caused by psoriasis and that the veteran's disability posed a 
severe problem in social settings.  It was also noted that 
the itching caused by psoriasis makes sleep extremely 
difficult and that it may cause some subsequent daytime 
fatigue for the veteran.  

VA treatment records dated in July and August 1998 show that 
the veteran's skin disability was described as thin faintly 
red plaques with no scaling.  A May 2001 VA treatment record 
noted that the veteran had small areas of mild psoriasis on 
his scalp, left knee and above his pubis.  A diagnosis of 
mild psoriasis, which covered less than 10 percent of the 
veteran's body, was listed in a May 2002 VA examination 
report.  It was noted that the lesions were pruritic and 
improved in the summer.  Several 2 to 3 millimeter well-
circumscribed, red scaling plaques were noted on the 
veteran's forearms, elbows, knees, shins, and suprapubic 
area.  Finally, the examiner stated that the veteran's nails 
were without pits.    

The Board finds that a rating in excess of 10 percent is not 
warranted under the "old" or "new" version of Diagnostic 
Code 7816.  Concerning an increased rating under the "old" 
criteria, the medical evidence of record does not show that 
the veteran suffers from psoriasis manifested by exudation, 
constant itching, extensive lesions, or marked disfigurement 
in order to be assigned a 30 percent rating.  Medical 
evidence discussed above shows that the veteran did suffer 
from itching at night due to his psoriasis, however his 
itching was never described or recorded as constant.  
Multiple VA examiners noted that the locations and 
characteristics of the veteran's lesions.  In the April 1998 
examination report, it was noted that the veteran's largest 
lesion was on the sacral part of his back and somewhat larger 
than the palm of the examiner's hand.  The veteran's other 
lesions were recorded as being from the size of a silver 
dollar to the size of a small fingernail.  None of the 
evidence discussed above stated that the veteran's lesions 
were extensive.  In addition, the May 2002 VA examination 
report noted that the veteran's mild psoriasis covered less 
than 10 percent of his body.  

The veteran also does not meet the criteria needed to assign 
a 50 percent rating under the "old" criteria.  A maximum 50 
percent is given when the disability is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant.  
Although, in the April 1998 examination report, the examiner 
stated that associated systemic or nervous manifestations 
were definitely present because of the itching caused by 
psoriasis and that the veteran's disability posed a severe 
problem in social settings, he specifically described the 
veteran's lesions as not showing ulceration or extensive 
exfoliation or crusting.  Both are needed for the assignment 
of a 50 percent rating.  The presence of associated systemic 
or nervous manifestations alone will not support assigning a 
50 percent rating.

The veteran also does not fit the "new" criteria for a 30 
percent rating for psoriasis.  The medical evidence discussed 
at length above does not show that the veteran suffers from 
psoriasis that covers 20 to 40 percent of the entire body or 
exposed areas affected.  In addition, medical evidence of 
record repeatedly shows that the veteran used topical 
ointment to treat his disability and has never required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.    

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected skin disability.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected disability has required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  For these reasons, an 
extraschedular rating is not warranted.

IV.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for service connection for degenerative arthritis, secondary 
service connection for degenerative arthritis, and 
entitlement to an increased rating for psoriasis.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder.    

As discussed above, during the pendency of this appeal, the 
criteria for evaluating skin disorders were changed and the 
new regulations became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 - 49599 (July 31, 2002).  The veteran was 
notified of the new rating criteria in a letter sent by the 
RO to his residence in March 2003.  


VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
June 2002, which notified him of the type of evidence 
necessary to substantiate his claims.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  


ORDER

Service connection for degenerative arthritis of the knees 
and shoulders is denied.

Service connection for degenerative arthritis of the knees 
and shoulder as secondary to service-connected psoriasis is 
denied.

An increased rating for psoriasis is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

